t c summary opinion united_states tax_court susan elizabeth machlay petitioner v commissioner of internal revenue respondent docket no 13291-07s filed date susan elizabeth machlay pro_se jon d feldhammer for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is liable for the 10-percent additional tax imposed by sec_72 on an early distribution she received in from an employer-provided pension_plan background some of the facts have been stipulated and we incorporate the stipulation and accompanying exhibits by this reference petitioner was born in and lived in california when she filed the petition petitioner began working for a telephone company in in the company fired petitioner over an incident with a customer however she was diagnosed with a medical problem and began treatment the telephone company reinstated her about weeks later with seniority but without backpay petitioner’s medical_condition continued and was later exacerbated by certain choices petitioner made as a result petitioner was absent from work many times petitioner described the diagnoses and treatment she received for her medical problems and she explained the self- destructive choices she made which amplified her medical problems petitioner quit her job in date because she was afraid more absences would result in the company’s firing her and in her losing her entire pension petitioner withdrew dollar_figure in a lump-sum_distribution from the company’s pension_plan in and reported the entire amount as income on her federal tax_return petitioner worked intermittently between date and the fall of when she realized her funds were running out in petitioner enjoyed a substantial_improvement in her medical_condition she found a job at a small newspaper and she was working at the time of trial the pay was far less than what she had earned working for the telephone company respondent determined a deficiency of dollar_figure resulting from the 10-percent additional tax imposed by sec_72 on petitioner’s distribution and issued a notice_of_deficiency petitioner filed a timely petition for redetermination petitioner asserts that she cannot afford to pay the additional tax as of the time of trial petitioner was not receiving either treatment or medication for the medical problems that plagued her in discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with its requirements petitioner therefore bears the burden_of_proof sec_72 generally provides for a 10-percent additional tax on an early distribution from a qualified_retirement_plan unless the distribution comes within one of the statutory exceptions sec_72 and at issue here is the exception provided in sec_72 pertaining to distributions attributable to an employee’s being disabled within the meaning of sec_72 sec_72 defines the term disabled as follows an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require in any event we do not decide the issue in this case on the burden_of_proof also regardless of whether the additional tax under sec_72 would be considered an additional_amount under sec_7491 and regardless of whether the burden of production with respect to this additional tax would be on respondent respondent has met any such burden of production by showing that petitioner received the distribution when she wa sec_46 or sec_47 years of age see h conf rept pincite 1998_3_cb_747 a disability must render a taxpayer unable to engage in the same activity or an activity comparable to the one the taxpayer engaged in before the disability arose sec_1_72-17a income_tax regs the regulation lists a number of examples of impairments that would ordinarily be considered to prevent a taxpayer’s engaging in substantial_gainful_activity sec_1 17a f income_tax regs however the regulation makes it clear that the expected duration of the impairment must be indefinite and that the impairment must be irremediable if with reasonable effort and safety an impairment can be so diminished that it will not prevent the taxpayer from engaging in her customary or comparable gainful activity then the taxpayer is not disabled within the meaning of sec_72 and she is not eligible for the disability exception of sec_72 kovacevic v commissioner tcmemo_1992_ sec_1_72-17a income_tax regs in petitioner discontinued the self-destructive life choices which had previously increased the severity of her medical_condition she explained at trial that although she received treatment from doctors in she did not seek or require constant care or supervision then or later at the time of trial she was not being treated or taking medication for these ailments petitioner worked intermittently while her pension funds lasted and then struggled to find permanent employment although she was unable to secure a job as remunerative as her position with the telephone company she was gainfully_employed in a position that provided her funds for food shelter and regular visits to her family absent persuasive evidence that petitioner’s ailments were permanent and irremediable and precluded her from engaging in substantial_gainful_activity we conclude that petitioner does not qualify for the exception provided by sec_72 see 106_tc_337 kowsh v commissioner tcmemo_2008_204 we conclude on this record that petitioner is subject_to the additional 10-percent tax imposed by the statute on early distributions to reflect our disposition of the issues decision will be entered for respondent
